t c summary opinion united_states tax_court jayesh b and devsmita j patel petitioners v commissioner of internal revenue respondent docket no 11530-04s filed date jayesh b and devsmita j patel pro sese clare j brooks for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners’ prepayment of dollar_figure of tuition in entitles them to a lifetime_learning_credit pursuant to sec_25a in tax_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in york pennsylvania on the date the petition was filed in this case background during taxable_year ami patel ms patel petitioners’ niece lived with petitioners for the entire year ms patel whom petitioners claimed as a dependent was a full- time student at york college in york pennsylvania during taxable_year in the year in issue petitioners paid dollar_figure in qualified_education_expenses to york college also in the taxable_year petitioners paid dollar_figure in qualified_education_expenses to york college the payment of dollar_figure made on date to york college represented prepaid tuition for the spring semester of petitioners prepaid the spring 1it is unclear from the record when the spring semester began at york college however due to the fact that york college measures the college year in semesters and not trimesters nor quarters we assume that the spring semester of began in continued semester tuition because they were going to be out of the country when the tuition became due petitioners timely filed their form_1040 u s individual_income_tax_return for taxable_year on their federal tax_return petitioners claimed a lifetime_learning_credit for ms patel as the eligible_student in calculating the lifetime_learning_credit for their federal tax_return petitioners added the above-mentioned amounts of qualified_education_expenses along with other miscellaneous education expenses resulting in a total amount for qualified_education_expenses of dollar_figure petitioners then used form_8863 education credits hope_and_lifetime_learning_credits to calculate their claimed education credit of dollar_figure for taxable_year subsequently respondent issued a notice_of_deficiency to petitioners in which respondent disallowed dollar_figure of petitioners’ claimed dollar_figure education credit in other words respondent allowed petitioners an education credit for taxable_year of dollar_figure respondent contends that the partial_disallowance of petitioners’ claimed education credit is correct because the prepayment of the spring semester tuition of dollar_figure is properly taken into account on petitioners’ federal tax continued january or february of taxable_year return and not their federal tax_return pursuant to sec_25a discussion2 respondent did not question ms patel’s status as petitioners’ dependent further respondent conceded that both payments were qualified_tuition_and_related_expenses and that york college was an eligible_educational_institution therefore the only issue for us to consider is whether petitioners’ prepayment of dollar_figure of tuition in for the spring semester entitles them to include this amount in computing the lifetime_learning_credit pursuant to sec_25a for taxable_year for eligible individuals sec_25a allows credits against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year sec_25a specifically provides in pertinent part sec_25a lifetime_learning_credit -- per taxpayer credit -- the lifetime_learning_credit for any taxpayer for any taxable_year is an amount equal to percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in such taxable_year as does not exceed dollar_figure dollar_figure in the case of taxable years beginning before date 2we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 sec_25a states special rules which apply to both the hope scholarship credit and the lifetime_learning_credit specifically sec_25a provides treatment of certain prepayments -- if qualified_tuition_and_related_expenses are paid_by the taxpayer during a taxable_year for an academic period which begins during the first months following such taxable_year such academic period shall be treated for purposes of this section as beginning during such taxable_year in the present case during taxable_year petitioners prepaid qualified tuition of dollar_figure for the spring semester an academic period which begins during the first months following taxable_year therefore pursuant to the plain language of sec_25a the prepayment amount of dollar_figure would properly be included in the calculation of petitioners’ lifetime_learning_credit for the taxable_year and not their taxable_year accordingly respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
